 



EXHIBIT 10.I.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT (herein called this “Amendment”) dated as of
December 1, 2006, is among EL PASO EXPLORATION & PRODUCTION COMPANY (formerly El
Paso Production Holding Company), EL PASO E&P COMPANY, L.P. (formerly El Paso
Production Oil & Gas USA, L.P.) (individually, a “Borrower” and collectively,
the “Borrowers”), and FORTIS CAPITAL CORP. (“Fortis”), as administrative agent
(“Administrative “Agent”) for the Lenders party to the Credit Agreement (as
defined below).
W I T N E S S E T H :
     WHEREAS, El Paso Production Holding Company, El Paso Production Company, El
Paso Energy Raton Corporation, El Paso Production GOM Inc. (collectively, the
“Original Borrowers”), the Administrative Agent and the Lenders entered into
that certain Amended and Restated Credit Agreement dated as of October 19, 2005
(the “Credit Agreement”), for the purposes and consideration therein expressed,
pursuant to which the Lenders became obligated to make loans and issue letters
of credit to the original Borrowers as therein provided;
     WHEREAS, pursuant to a reorganization plan implemented by El Paso
Corporation on or about December 31, 2005, (i) the outstanding equity interests
of El Paso Production Oil & Gas Company, El Paso Production Oil & Gas Holdings,
Inc., El Paso Production Resale Company, El Paso Production Oil & Gas USA, L.P.,
El Paso Energy Oil Transmission, L.L.C. and El Paso Production Oil & Gas
Gathering, L.P. were transferred, directly or indirectly, to El Paso Production
Holding Company, (ii) El Paso Production GOM Inc. and El Paso Energy Raton
Corporation merged into El Paso Production Oil & Gas USA, L.P., which thereby
became a Borrower under the Credit Agreement, (iii) the name of El Paso
Production Holding Company was changed to El Paso Exploration & Production
Company, (iv) the name of El Paso Production Oil & Gas USA, L.P. was changed to
El Paso E&P Company, L.P. and (v) the names of certain of the Guarantors were
changed;
     WHEREAS, pursuant to a reorganization plan implemented by El Paso
Exploration & Production Company on or about June 30, 2006, (i) Medicine Bow
Energy Corporation merged into El Paso Exploration & Production Company,
(ii) Medicine Bow Operating Company merged into El Paso E&P Company, L.P.,
(iii) El Paso Production Company merged into El Paso E&P Company, L.P., and
(iv) El Paso Production Oil & Gas Company changed its name to El Paso
Exploration & Production Management, Inc.;
     WHEREAS, pursuant to a reorganization plan implemented by El Paso
Corporation on or about October 1, 2006, (i) the outstanding equity interests of
El Paso E&P International Holding Company (“International Holding”) were
transferred to El Paso Exploration & Production Company, (ii) the subsidiaries
of International Holding became indirect subsidiaries of El Paso Exploration &
Production Company, and (iii) International Holding and certain of its domestic
subsidiaries became Guarantors under the Credit Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and
     WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement on the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Credit Agreement, in consideration of
the loans and letters of credit which may hereafter be made or issued by the
Lenders to the Borrowers, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
     1. Terms Defined in the Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
     2. Amendments. The Credit Agreement is hereby amended as set forth below in
this Section 2:
     (a) The following new definition is hereby added immediately after the
definition of “ABR Loans”:
     “‘Additional Hedge Party’ – any entity with at least an investment grade
credit rating that enters into a Hedging Agreement with the Borrowers.”
     (b) Clause (r) of subsection 8.3 of the Credit Agreement, Limitation on
Liens, is hereby amended to read as follows:
     “(r) Liens not expressly permitted by this subsection 8.3 securing any
Indebtedness permitted by subsections 8.2(c), (i) or (j) provided that (i) no
such Lien shall encumber any Borrowing Base Properties, and (ii) at the time of
incurrence, the outstanding principal amount of the Indebtedness secured by such
Liens (other than Indebtedness under Hedging Agreements with Additional Hedge
Parties) may not exceed 10% of the PV-10 Value of the Loan Parties’ Oil and Gas
Properties and (iii) no such Lien shall secure any Hedging Agreement with El
Paso Marketing LP.”
     (c) Clause (c) of subsection 8.7 of the Credit Agreement, Limitation on
Dividends, is hereby amended to read as follows:
     “(c) provided no Default, Event of Default, Borrowing Base Deficiency or
Collateral Value Deficiency shall have occurred and be continuing, EPEP may
declare and pay dividends or make other distributions of property with respect
to any fiscal year (but no later than (A) December 31, 2007, with respect to the
fiscal years ended December 31, 2005 and December 31, 2006, and (B) 120 days
after the end of each

2



--------------------------------------------------------------------------------



 



other fiscal year) in an amount that does not exceed the sum of (i) the
Available Distribution Amount, plus (ii) the net proceeds of any equity offering
or contribution of equity, in each case received by a Loan Party during such
fiscal year, plus (iii) 100% of Free Cash Flow of the Loan Parties accrued
during such fiscal year, minus (iv) Free Cash Flow and capital contributions
used to repay Indebtedness pursuant to Section 8.9(z).”
     (d) Clause (h) of subsection 8.8 of the Credit Agreement, Limitation on
Investments, Loans and Advances, is hereby amended to read as follows:
     “(h) provided no Default, Event of Default, Borrowing Base Deficiency, or
Collateral Value Deficiency shall have occurred and is continuing, additional
loans or advances made on a revolving basis to El Paso Corporation or its
Subsidiaries under the Cash Management Program up to a maximum outstanding
amount of $200,000,000; and”
     (e) Clause (y) of subsection 8.9 of the Credit Agreement, Limitation on
Payments and Modifications of Debt Instruments, Other Documents, is hereby
amended to read as follows:
     “(y) provided no Default, Event of Default, Borrowing Base Deficiency or
Collateral Value Deficiency shall have occurred and be continuing, pay principal
with respect to and interest on Indebtedness owed to El Paso Corporation or any
of its Subsidiaries; provided, however, that such Indebtedness was incurred on a
revolving basis and the amount of such revolving Indebtedness outstanding at any
time does not exceed $200,000,000; and”
     (f) Subsection 8.15, Hedging Agreements, is hereby amended to read as
follows:
     “8.15. Hedging Agreements. Enter into any Hedging Agreement after the
Closing Date, other than Hedging Agreements entered into in the ordinary course
of business to hedge or mitigate risks to which any Loan Party is exposed in the
conduct of its business or the management of its liabilities, and provided that
with respect to all Hedging Agreements (without duplication) (i) for oil, the
total volumes to be hedged under Hedging Agreements that are not puts or floors
shall not exceed 85% of expected oil production of the Loan Parties for the
twenty-four month period commencing at the time of such hedging, and 60% for any
subsequent twelve month period (determined by reference to the most recent
Reserve Report), (ii) for gas, the total volumes to be hedged under Hedging
Agreements that are not puts or floors shall not exceed 85% of expected gas
production of the Loan Parties for the twenty-four month period commencing at
the time of such hedging and 60% for any subsequent twelve month period
(determined by reference to the most

3



--------------------------------------------------------------------------------



 



recent Reserve Report) and (iii) the total volumes to be hedged under Hedging
Agreements (including puts and floors) shall not exceed 100% of expected
production of the Loan Parties for any applicable period (determined by
reference to the most recent Reserve Report).”
     3. Effective Date. This Amendment shall become effective (the “Effective
Date”) when the Lenders shall have received, at the Administrative Agent’s
office:
     (i) A counterpart of this Amendment executed and delivered by Borrowers;
     (ii) A confirmation of guaranty executed and delivered by each of the
Guarantors; and
     (iii) A certificate of a duly authorized officer of each Borrower to the
effect that all of the representations and warranties set forth in Section 4
hereof are true and correct at and as of the time of such effectiveness and that
there exists no Default or Event of Default under the Credit Agreement.
     4. Representations and Warranties of Borrowers. In order to induce the
Lenders to enter into this Amendment, each of the Borrowers represents and
warrants to Lenders that:
     (i) The representations and warranties contained in Section 5 of the Credit
Agreement are true and correct at and as of the time of the effectiveness
hereof.
     (ii) Such Borrower is authorized to execute and deliver this Amendment and
such Borrower is and will continue to be duly authorized to borrow and to
perform its obligations under the Credit Agreement. Such Borrower has duly taken
all action necessary to authorize the execution and delivery of this Amendment
and to authorize the performance of the obligations of such Borrower hereunder.
     (iii) The execution and delivery by such Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not conflict with any
provisions of law, statute, rule or regulation or of the certificate of
incorporation and bylaws or certificate of limited partnership and agreement of
limited partnership, as applicable, of such Borrower, or of any material
agreement, judgment, license, order or permit applicable to or binding upon such
Borrower, or result in the creation of any lien, charge or encumbrance upon any
assets or properties of such Borrower. Except for those which have been duly
obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by such Borrower of this Amendment or to consummate the
transactions contemplated hereby.

4



--------------------------------------------------------------------------------



 



     (iv) When duly executed and delivered, each of this Amendment and the
Credit Agreement will be a legal and binding instrument and agreement of such
Borrower, enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency and similar laws applying to creditors’ rights generally
and by principles of equity applying to creditors’ rights generally.
     5. Ratification of Agreements. The Credit Agreement is hereby ratified and
confirmed in all respects. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.
     6. Survival of Agreements. All representations, warranties, covenants and
agreements of the Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, and shall further survive until all
of the Obligations are paid in full. All representations, warranties,
acknowledgements and agreements contained in Section 5 of the Credit Agreement
are hereby reconfirmed on and as of the date hereof. All statements and
agreements contained in any certificate or instrument delivered by any Borrower
hereunder or under the Credit Agreement to Lenders shall be deemed to constitute
representations and warranties by, or agreements and covenants of, such Borrower
under this Amendment and under the Credit Agreement.
     7. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.
     8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.
     9. Counterparts. This Amendment may be separately executed in counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed shall be deemed to constitute one and the same Amendment.
     10. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
[The Remainder of this Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

                      EL PASO EXPLORATION & PRODUCTION COMPANY    
 
               
 
  By:   /s/ Dane E. Whitehead                       Name:   Dane E. Whitehead  
      Title:   Senior Vice President and Chief Financial Officer    
 
                    EL PASO E&P COMPANY, L.P.    
 
               
 
  By:   El Paso Production Oil & Gas Company, its
general partner    
 
               
 
      By:   /s/ Dane E. Whitehead    
 
               
 
      Name:   Dane E. Whitehead    
 
      Title:   Senior Vice President Chief
Financial Officer    

6



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.,
as Administrative Agent    
 
           
 
  By:   /s/ Deirdre Sanborn    
 
           
 
  Name:   Deirdre Sanborn    
 
           
 
  Title:   Senior Vice President    
 
           
 
           
 
  By:   /s/ Darrell Holley    
 
           
 
  Name:   Darrell Holley    
 
           
 
  Title:   Managing Director    
 
           

7